     Case 3:21-cv-00864-WQH-MDD Document 2 Filed 05/13/21 PageID.35 Page 1 of 3



 1
 2
 3
 4
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   NATHAN BYERLY,                                       Case No.: 3:21-cv-00864-WQH-MDD
     No. 80598,
12
                                         Plaintiff,       ORDER DISMISSING CIVIL
13                                                        ACTION WITHOUT PREJUDICE
                          vs.                             FOR FAILING TO PAY
14
                                                          FILING FEE REQUIRED
15   UNITED STATES; ICS TELECOM;                          BY 28 U.S.C. § 1914(a) AND/OR
     INMATE TELEPHONE SERVICE;                            FAILING TO MOVE TO PROCEED
16
     GLOBAL TEL LINK CORP;                                IN FORMA PAUPERIS
17   CORRLINKS,                                           PURSUANT TO
                                                          28 U.S.C. § 1915(a)
18                                    Defendants.
19
20         Plaintiff Nathan Byerly (“Plaintiff”), currently incarcerated at Idaho Maximum
21   Security Institution, is proceeding pro se in this civil rights action pursuant to 42 U.S.C.
22   Section 1983. (See ECF No. 1, Compl.)
23   I.    Failure to Pay Filing Fee or Request In Forma Pauperis (“IFP”) Status
24         All parties instituting any civil action, suit or proceeding in a district court of the
25   United States, except an application for writ of habeas corpus, must pay a filing fee of
26   ///
27   ///
28   ///
                                                      1
                                                                               3:21-cv-00864-WQH-MDD
     Case 3:21-cv-00864-WQH-MDD Document 2 Filed 05/13/21 PageID.36 Page 2 of 3



 1   $402. See 28 U.S.C. § 1914(a).1 An action may proceed despite a plaintiff’s failure to
 2   prepay the entire fee only if he is granted leave to proceed in forma pauperis (“IFP”)
 3   pursuant to 28 U.S.C. Section 1915(a). See Andrews v. Cervantes, 493 F.3d 1047, 1051
 4   (9th Cir. 2007); Rodriguez v. Cook, 169 F.3d 1176, 1177 (9th Cir. 1999). However, if the
 5   Plaintiff is a prisoner, and even if he is granted leave to commence his suit IFP, he
 6   remains obligated to pay the entire filing fee in “increments,” see Williams v. Paramo,
 7   775 F.3d 1182, 1185 (9th Cir. 2015), regardless of whether his case is ultimately
 8   dismissed. See 28 U.S.C. § 1915(b)(1) & (2); Taylor v. Delatoore, 281 F.3d 844, 847
 9   (9th Cir. 2002).
10           To date, Plaintiff has not paid the initial filing fee or filed a Motion to Proceed IFP.
11   Therefore, his case cannot yet proceed. See 28 U.S.C. § 1914(a); Andrews, 493 F.3d at
12   1051.
13   II.     Conclusion and Order
14           For the reasons set forth above, the Court hereby:
15           (1)   DISMISSES this action sua sponte without prejudice for failure to pay the
16   $402 civil filing and administrative fee or to submit a Motion to Proceed IFP pursuant to
17   28 U.S.C. Section 1914(a) and Section 1915(a); and
18           (2)   GRANTS Plaintiff forty-five (45) days leave from the date this Order is
19   filed to: (a) prepay the entire $402 civil filing and administrative fee in full; or (b)
20   complete and file a Motion to Proceed IFP which includes a certified copy of his trust
21   account statement for the 6-month period preceding the filing of his Complaint. See 28
22   U.S.C. § 1915(a)(2); S.D. Cal. Civ. L.R. 3.2(b).
23
24
25
26   1
       In addition to the $350 statutory fee, civil litigants must pay an additional
27   administrative fee of $52. See 28 U.S.C. § 1914(a) (Judicial Conference Schedule of
     Fees, District Court Misc. Fee Schedule, § 14 (eff. Dec. 1, 2020)). The additional $52
28   administrative fee does not apply to persons granted leave to proceed IFP. Id.
                                                     2
                                                                               3:21-cv-00864-WQH-MDD
     Case 3:21-cv-00864-WQH-MDD Document 2 Filed 05/13/21 PageID.37 Page 3 of 3



 1         IT IS FURTHER ORDERED that the Clerk of the Court shall provide Plaintiff
 2   with this Court’s approved form “Motion and Declaration in Support of Motion to
 3   Proceed In Forma Pauperis.” If Plaintiff fails to either prepay the $402 civil filing fee or
 4   complete and submit the enclosed Motion to Proceed IFP within 45 days, this action will
 5   remain dismissed without prejudice based on Plaintiff’s failure to satisfy the fee
 6   requirements of 28 U.S.C. Section 1914(a) and without further Order of the Court.
 7         IT IS SO ORDERED.
 8    Dated: May 13, 2021
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                  3
                                                                            3:21-cv-00864-WQH-MDD
